     Case 4:19-cr-00577-CKJ-DTF Document 40 Filed 02/09/21 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       United States of America,                    No. CR-19-00577-001-TUC-CKJ (DTF)
10                    Plaintiff,                      ORDER
11       v.
12       Cesar Lizarraga-Soto,
13                    Defendant.
14
15
              Before the Court is Defendant Cesar Lizarraga-Soto’s Motion to Reduce Sentence
16
     or for Early Release – First Step Act (COVID-19) (Doc. 28) and Motion for Relief Under
17
     18 U.S.C. § 3582(c)(1)(A)(i) (Doc. 35). For the reasons that follow, Defendant’s motions
18
     are denied and this case remains closed.
19
                                      PROCEDURAL HISTORY
20
              On September 21, 2020, Defendant filed a motion for compassionate release under
21
     the First Step Act. (Doc. 28) On October 8, 2020, the Federal Public Defender filed an
22
     Amended Motion for Appointment of Counsel Under General Order 20-28 requesting that
23
     the Court appoint CJA counsel on Defendant’s behalf. (Doc. 30) On October 9, 2020, the
24
     Court entered an Order appointing CJA counsel to assist Defendant with his request for
25
     compassionate release. (Doc. 31) On December 18, 2020, Defendant filed his Motion for
26
     Relief Under 18 U.S.C. § 3582(c)(1)(A)(i) with the assistance of counsel.1 (Doc. 35) On
27
28   1
       The Court construes this filing as Defendant’s amended motion for compassionate release
     in accordance with its October 8, 2020 Order.
     Case 4:19-cr-00577-CKJ-DTF Document 40 Filed 02/09/21 Page 2 of 6



 1   January 15, 2021, the Government filed its Response to Defendant’s Motion for
 2   Compassionate Release. (Doc. 38) On January 29, 2021, Defendant filed his Reply to
 3   Government’s Responses to Defendant’s Motion for Compassionate Release. (Doc. 39)
 4   This Order follows.
 5                                     LEGAL STANDARD
 6          “In 2010, Congress enacted the Fair Sentencing Act, Pub. L. No. 111-220, 124 Stat.

 7   2372 (2010), to reduce the disparate treatment of offenders who dealt crack cocaine

 8   compared to offenders who dealt powder cocaine.” United States v. Kelley, 962 F.3d 470,

 9   471-72 (9th Cir. 2020) (internal citation omitted). On December 21, 2018, “[e]ight years

10   after the Fair Sentencing Act, Congress enacted the First Step Act to implement various

11   criminal-justice reforms.” Id. at 472. “The Act was the culmination of several years of

12   congressional debate about what Congress might do to reduce the size of the federal prison

13   population while also creating mechanisms to maintain public safety.” Timothy A. Scott

14   & Larry A. Burns, Ninth Circuit Criminal Handbook § 14.18[3] (2020). Prior to the

15   passage of the Act, only the Director of the Bureau of Prisons (“BOP”) could file a motion

16   for compassionate release.

17          Section 603(b) of the First Step Act amended the compassionate release statute, 18

18   U.S.C. § 3582(c)(1)(A), with the intent of “increasing the use and transparency of

19   compassionate release.” Pub. L. No. 115-391, 132 Stat. 5194, at *5239 (capitalization

20   omitted). The statute now provides that a sentencing court may modify a sentence either

21   upon a motion of the Director of the BOP “or upon motion of the defendant after [he] has

22   fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion

23   on [his] behalf or the lapse of 30 days from the receipt of such a request by the warden of

24   the defendant’s facility[.]” 18 U.S.C. § 3582(c)(1)(A).

25          A court’s reduction of a sentence under 18 U.S.C. § 3582(c)(1)(A) is extraordinary

26   and reserved for “compelling circumstances which could not reasonably have been

27   foreseen by the court at the time of sentencing.” 28 C.F.R. § 571.60. The U.S. Court of

28   Appeals for the Ninth Circuit has interpreted the First Step Act as “not permitting a plenary



                                                 -2-
     Case 4:19-cr-00577-CKJ-DTF Document 40 Filed 02/09/21 Page 3 of 6



 1   resentencing hearing” but instead allowing a district court to engage in a limited
 2   counterfactual inquiry. Kelley, 962 F.3d at 475-76. Notwithstanding a court’s limited
 3   counterfactual inquiry, the Act itself grants federal courts broad discretion in determining
 4   whether to grant compassionate release. First Step Act, § 404(c), 132 Stat. 5194, 5222
 5   (“Nothing in this section shall be construed to require a court to reduce any sentence
 6   pursuant to his section.”); United States v. Parker, 461 F. Supp. 3d 966, 974 (C.D. Cal.
 7   2020) (internal quotation marks, alterations, and citation omitted) (“The FSA grants broad
 8   discretion to the district courts in providing relief.”).
 9          The United States Sentencing Commission has issued a Policy Statement that
10   outlines the process through which a court may analyze a request for a sentencing reduction
11   under the compassionate release statute. See U.S.S.G. 1B1.13. First, to the extent they are
12   applicable, a court must consider the sentencing factors enumerated in 18 U.S.C. § 3553(a).
13   Id. Second, a court must find that either “extraordinary and compelling reasons” warrant
14   a sentence reduction; or that the defendant (i) is at least 70 years old; and (ii) has served at
15   least 30 years in prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c). Id.
16   Third, regardless of which determination the court has made in step two, it must find that
17   the “defendant is not a danger to the safety of any other person or to the community, as
18   provided in 18 U.S.C. § 3142(g).” Id. Fourth, the court must also find that the reduction
19   in sentence is consistent with the Commission’s Policy Statement on the statute. Id.
20          “When assessing whether a defendant remains a danger to the community, the
21   Policy Statement . . . directs the court to consult the factors listed in 18 U.S.C. § 3142(g)[.]”
22   United States v. Schram, 475 F. Supp. 3d 1168, 1171 (D. Or. July 31, 2020). Those factors
23   include: “(1) the nature and circumstances of the offense charged, including whether the
24   offense is a crime of violence, . . . , or involves a minor victim or a controlled substance,
25   firearm, explosive, or destructive device; (2) the weight of the evidence against the person;
26   (3) the history and characteristics of the person, including--(A) the person's character,
27   physical and mental condition, family ties, employment, financial resources, length of
28   residence in the community, community ties, past conduct, history relating to drug or


                                                   -3-
     Case 4:19-cr-00577-CKJ-DTF Document 40 Filed 02/09/21 Page 4 of 6



 1   alcohol abuse, criminal history, and record concerning appearance at court proceedings;
 2   and (B) whether, at the time of the current offense or arrest, the person was on probation,
 3   on parole, or on other release pending trial, sentencing, appeal, or completion of sentence
 4   for an offense under Federal, State, or local law[.]” 18 U.S.C. § 3142(g)(1)-(3). It is the
 5   defendant’s burden to prove that he would not pose a danger to the safety of the community
 6   if released.2
 7                                           ANALYSIS
 8          Defendant is forty-four years old, suffers from cardiomyopathy, has a pacemaker
 9   and is overweight. Defendant also has an extensive criminal history dating back to 1995.
10   Some of Defendant’s prior convictions involve burglary, possession of a large amount of
11   marijuana, multiple attempts at illegal re-entry, and numerous disciplinary infractions
12   while incarcerated. To date, Defendant has served under one-third (twenty-four months)
13   of his seventy-seven-month sentence. Defendant argues that he qualifies for a sentencing
14   reduction and should be given credit for time served because while incarcerated he has
15   been unable to take classes; he only speaks Spanish and all the classes are only offered in
16   English; and he has certain medical conditions (i.e., cardiomyopathy and a pacemaker)
17   which constitute an extraordinary and compelling reason for early release.
18          While the Court recognizes that Defendant’s health condition may constitute an
19   extraordinary and compelling reason to support compassionate release and it acknowledges
20   that Defendant’s limited language skills could comprise his ability to take classes while in
21   prison, it also finds that he has failed to demonstrate that he would not pose a danger to the
22   safety of the community if released. In support of his contention to the contrary, Defendant
23   states that his conduct while in prison has established that “the purposes of punishment
24   have been met” and that he has worked as best he can in his correctional facility considering
25   his significant health restrictions. (Doc. 35 at 23) In light of more prevalent factors in
26   2
       See United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“As a general matter,
     principles as to the allocation of burden of proof rest on goals and access . . . If the
27   defendant seeks decreased punishment, he or she has the burden of showing that the
     circumstances warrant that decrease.”); United States v. Gotti, 433 F. Supp. 3d 613, 619
28   (S.D. N.Y. 2020) (finding that the defendant “has the burden of showing that ‘extraordinary
     and compelling reasons’ to reduce his sentence exist”).

                                                 -4-
     Case 4:19-cr-00577-CKJ-DTF Document 40 Filed 02/09/21 Page 5 of 6



 1   Defendant’s criminal history, however, the Court finds Defendant’s argument
 2   unpersuasive. It also finds that he remains a threat to the safety of the community if
 3   released.
 4          In its brief opposing Defendant’s motion for sentencing relief, the Government
 5   highlights the fact that Defendant’s criminal history is lengthy and serious. (Doc. 38 at 2-
 6   3) The Government explains that it includes the armed robbery of a business, the attempted
 7   smuggling of eleven kilograms of marijuana with the presence of a firearm, a history of—
 8   at least—twenty-seven disciplinary infractions while in federal custody, and multiple
 9   convictions for attempts at illegal re-entry, including Defendant’s most recent conviction
10   in February 2019.3 (Doc. 38 at 2-3) The Court also notes that Defendant’s most recent
11   conviction occurred while Defendant was on supervised released for a 2011 re-entry
12   conviction.
13          The record established in this case is not the record upon which the Court should
14   grant compassionate release regardless of Defendant’s valid health concerns. The fact that
15   the Court finds that Defendant poses a danger to the safety to the community if released,
16   in combination with the fact that Defendant has failed to serve even half of his current
17   sentence, are appropriate reasons to deny Defendant’s request for sentencing relief.
18   Accordingly, his motions for a sentence reduction under the First Step Act are DENIED.
19
20
21
22
23
24
25
26
27
28   3
       Defendant failed to refute the Government’s recitation of his criminal history, adding only
     that “he will not return to the United States unless granted permission.” (Doc. 39 at 2)

                                                 -5-
     Case 4:19-cr-00577-CKJ-DTF Document 40 Filed 02/09/21 Page 6 of 6



 1         IT IS ORDERED:
 2         1.     Defendant’s Motion for Relief Under 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. 35),
 3   which is construed as an amended motion for compassionate release, is DENIED.
 4         2.     Defendant’s Motion to Reduce Sentence or for Early Release – First Step Act
 5   (COVID-19) (Doc. 28) is DENIED AS MOOT.
 6         3.     This case remains closed.
 7
 8         Dated this 9th day of February, 2021.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -6-
